Order, Supreme Court, New York County (Milton A. Tingling, J.), entered April 16, 2010, which, to the extent appealed from as limited by the briefs, denied defendant New York Foundling Hospital’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Viewing the evidence in the light most favorable to plaintiff *573(see Mullin v 100 Church LLC, 12 AD3d 263 [2004]; O’Connor-Miele v Barhite & Holzinger, 234 AD2d 106 [1996]), and drawing all reasonable inferences in her favor, we agree with the IAS court that the evidence presented by plaintiff raises material questions of fact as to whether defendant hospital breached its duty to maintain its property in a reasonably safe condition so as to prevent foreseeable accidents (see Basso v Miller, 40 NY2d 233 [1976]), and whether it had notice of the hazardous condition that precipitated plaintiffs injury (see Boyd v Rome Realty Leasing Ltd. Partnership, 21 AD3d 920, 921 [2005]; cf. Gordon v American Museum of Natural History, 67 NY2d 836 [1986]).
We have considered this defendant’s other arguments and, under the particular circumstances before us, find them unavailing. Concur—Gonzalez, P.J., Andrias, Nardelli, McGuire and Abdus-Salaam, JJ.